Citation Nr: 1640848	
Decision Date: 10/18/16    Archive Date: 11/08/16

DOCKET NO.  10-36 169A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida 


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for left knee degenerative joint disease and internal derangement.  

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).   


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD
 K. Fitch, Counsel

INTRODUCTION

The Veteran served on active duty from January 1956 to November 1958.  He died in September 2011 and his surviving spouse was subsequently recognized as the substituted appellant in this case pursuant to 38 U.S.C.A. § 5121A (West 2014) (providing for substitution in some cases if the Veteran died, as here, on or after October 10, 2008).  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In October 2011, VA was notified of the Veteran's death.  In December 2011, the appellant requested to be substituted as the claimant, and this request was granted in June 2012.  In July 2014, the Board inter alia remanded the issues of entitlement to service connection for bilateral hearing loss, an increased rating for the left knee disability, and entitlement to TDIU for additional development.  

In January 2015, the RO granted entitlement to service connection for bilateral hearing loss.  


FINDINGS OF FACT

1.  The left knee degenerative joint disease and internal derangement was manifested by limitation of flexion and additional limitation of function from pain and weakness; extension was to 0 degrees, and there was no instability or ankylosis. 

2.  The evidence of record does not demonstrate that the Veteran's service-connected disabilities precluded him from obtaining and maintaining substantially gainful employment. 


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation in excess of 30 percent for service-connected left knee disability have not been met. 38 U.S.C.A. §§ 1155, 5103A, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Code 5260.

2.  The criteria for a TDIU due to service-connected disabilities have not been met.  38 U.S.C.A. § 1155, 5107 (b) (West 20014); 38 C.F.R. § 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

In April and May 2009 letters, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2015).  VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2015).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was also afforded VA examinations in connection with the claim that, taken together, fully address the criteria for deciding the claim.  In this regard, the Board notes that the examiners reviewed the Veteran's medical history and claims file and offered reasoned opinions based on a review of the relevant evidence. 

Finally, in a July 2014, the Board remanded the Veteran's claims for additional development.  This included (i) obtaining all outstanding VA treatment records referable to the Veteran's left knee disability from the VA Medical Centers in Tampa, Florida, and its inclusive clinics, dated from April to August 2010 and from August 2010 to September 2011, (ii) an opinion regarding the impact the Veteran's service-connected left knee disability has on his employability.  

Upon remand, VA treatment records dated in May 2010, and from April to September 2011 were associated with the Veteran claims file.  In addition, an opinion dated in December 2014 was associated with the claims file that indicated that a VA examiner had reviewed the veteran's cfile/cprs/vbms records and opined that, in regards to employment, the veteran's severe left knee DJD would have impacted any ambulatory or physical activities, and from the standpoint of his left knee, he would have been able to perform sedentary/seated activities.  As such, the Board finds that there has been substantial compliance with the terms of the Board's July 2014 remand requests.   D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

II. Increased Rating Legal Criteria and Analysis

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The disability ratings are based primarily upon the average impairment in earning capacity resulting from a service-connected disability, that is, upon the economic or industrial handicap which must be overcome and not from individual success in overcoming it.  38 C.F.R. § 4.15  Where there is a question as to which of two disability ratings shall be applied, the higher disability rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. 38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  All potential applicable diagnostic codes, whether or not raised by a claimant, must be considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  Mittleider, 11 Vet. App. at 182.

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).  The Veteran's entire history is to be considered when making a disability determination.  See generally 38 C.F.R. § 4.1; Schafrath, 1 Vet. App. 589.

In addition, disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes. Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

In addition, the intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  This regulation also provides that the intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability, and that crepitation should be noted carefully as points of contact which are diseased.

Thus, when assessing the severity of a musculoskeletal disability that, as here, is at least partly rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

The Court has also held that VA's regulations pertaining to whether a compensable rating is warranted for pain (as shown by adequate pathology and evidenced by the visible behavior in undertaking motion), 38 C.F.R. §§ 4.40 and 4.59, apply regardless of whether the painful motion is related to arthritis.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).  Regardless of the precise basis of the RO's rating in this case, the Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath, 1 Vet. App. at 593. 

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant.  38 C.F.R. § 4.3.

The Veteran's left knee disability is rated under Diagnostic Code 5010-5260, for limitation of motion. 

Diagnostic Codes 5260 and 5261 are applicable to limitation of flexion and extension of the knee and leg. Under Diagnostic Code 5260, limitation of flexion of the leg to 60 degrees warrants a noncompensable rating. A 10 percent rating requires flexion limited to 45 degrees.  A 20 percent rating requires flexion limited to 30 degrees.  A 30 percent rating requires flexion limited to 15 degrees.  Under Diagnostic Code 5261, limitation of extension of the leg to 5 degrees warrants a noncompensable rating.  A 10 percent rating requires extension limited to 10  degrees.  A 20 percent rating requires extension limited to 15 degrees.  A 30 percent rating requires extension limited to 20 degrees. A 40 percent rating requires extension limited to 30 degrees.  A 50 percent rating requires extension limited to 45 degrees.  Standard knee range of motion is from 0 degrees (extension) to 140 degrees (flexion).  38 C.F.R. § 4.71a, Plate II.

The currently assigned 30 percent rating under 5260 for the left knee disability was based upon findings of painful or limited motion and X-ray evidence of arthritis.  38 C.F.R. § 4.59; DeLuca, 8 Vet. App. at 204-7.  

The evidence in this case consists of outpatient treatment records, the Veteran's statements submitted to VA, and VA examinations dated in July 2008 and September 2009. 

The Veteran was afforded a VA examination dated in July 2008.  The examination  showed subjective symptoms of left knee pain.  The Veteran reported weakness with falling from the knee.  He also reported numbness above the knee to below the  lower leg to the ankle, and complained of popping and grinding .  The Veteran was noted to take medication for his knee and he reported using a heating pad. The Veteran also reported using bracing and indicated that he limited activity.  There was no recent surgery or hospitalization for this condition.  The Veteran reported using a brace cane and walker as assistive device for ambulation.  There were no symptoms or episodes of arthritis and the Veteran indicated that he was able to stand up to one hour but was unable to walk more than a few yards.  Symptoms were pain, tenderness, instability, deformity, stiffness, and weakness.  The Veteran denied any episodes of dislocation or subluxation, no locking, no effusion, and no inflammation.  The Veteran indicated occasional flare-ups.  Upon examination, the Veteran's gait was antalgic with bony joint enlargement, crepitus, deformity, effusion, tenderness,  painful movement, weakness, and guarding of movement to the left knee.  The Veteran was indicated to have moderate limitation of motion with left knee joint Flexion was from 0 to 120 degrees, with pain.  There was additional loss of range of motion following repetitive use due to pain, but not fatigue, weakness, and lack of endurance or incoordination.  There was also no joint ankylosis noted and there was also no crepitation, no mass behind the, no clicks or snaps, no instability, no patellar abnormality, no meniscus abnormality, and no tendon or bursa abnormality.   X-rays showed degenerative osteoarthritis. 

The Veteran was afforded an additional VA examination dated in September 2009.  The examination revealed subjective complaints of constant pain after falling when the knee gave out.  The Veteran had an antalgic gait and was only able to transfer from wheelchair to examination table.  There was evidence of ankylosis and the Veteran was not able to stand more than a few minutes and he was unable to walk more than few yards.  The left knee was indicated to click or snap, but there was no grinding, no instability, and no patellar abnormality.  The Veteran had no meniscus or abnormal tendons.  Range of motion of the left knee was 0 to 70 degrees with objective evidence of pain with motion following repetitive use, but no additional limitation following repetitive range of motion.  X-ray of the left knee revealed degenerative arthritis.  The examiner noted severe effects on the usual daily activities, such as chores, shopping, exercise, sports, and recreation.  The Veteran was noted to have a mild problem with traveling and driving.  The Veteran took medication for his condition.   

A review of the Veteran's outpatient records was undertaken, but did not reveal findings worse than those reported in the VA examination reports.  The Veteran's statements were also reviewed.  The Veteran indicated severe pain and weakness in the left knee with a tendency of the left knee to give way on a regular basis.  

The Board has considered the evidence of record and finds that a higher rating in excess of 30 percent under Diagnostic Codes for limitation of motion, 5260 and 5261, for the left knee is not warranted.  First, under Diagnostic Code 5260, the Board notes that a 30 percent evaluation is the maximum evaluation available under this code.  In addition, the current 30 percent assignment for the left knee contemplates painful motion.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011) ("pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system").

Furthermore, VA's General Counsel has also found that separate ratings may be assigned under Diagnostic Codes 5260 and 5261, where there is compensable limitation of flexion and extension.  See VAOPGCPREC 9-2004 (2004).  Thus, in evaluating whether the Veteran can receive a separate rating for limitation of extension (Diagnostic Code 5261) for his left knee, limitation of extension has to be to 5 degrees for a noncompensable rating under Diagnostic Code 5261 and 10 degrees for a 10 percent rating.  A separate evaluation in this case for limited extension is not warranted as he has not demonstrated extension in his left knee worse than 0 degrees. 

The Veteran has described pain upon movement and the record shows consistent reports of pain in the left knee.  However, the fact that a veteran experienced pain, even if experienced throughout the range of motion on examination, does not by itself warrant the a higher rating under the diagnostic codes providing ratings for limitation of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Rather, it is the functional limitation, i.e., the additional limitation of motion, caused by pain or the other DeLuca factors that must be considered in determining whether a higher rating is warranted.  In that regard, the Board notes that, while VA must in some circumstances consider functional impairment in addition to limitation of motion due to factors such as pain, weakness, premature or excess fatigability, and incoordination, see DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); 38 C.F.R. §§ 4.40, 4.45 (2013), this rule does not apply where, as here, the Veteran is receiving the maximum schedular evaluation under Diagnostic Code 5260 based on limitation of motion and a higher rating requires ankylosis.  See Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).  

Separate evaluations may also be assigned for subluxation or instability (Diagnostic Code 5257).  See VAOPGCPREC 23-97 (July 1, 1997); VAOPGCPREC 9-98 (August 14, 1998). Under Diagnostic Code 5257, a 10 percent rating requires a finding of slight recurrent subluxation or lateral instability.  However, in this case, VA examination reports show that there was no subluxation or instability on examination.  There is also no evidence of subluxation or instability in the Veteran's outpatient treatment  records.  While the Veteran has claimed giving way of the knee, this is not shown to be due to instability or subluxation of the joint.  The Board finds that the objective evidence in this case is most reflective of the Veteran's overall condition and a separate rating for instability or subluxation of the joint is not applicable.    

In addition, the Board notes that as the evidence does not show ankylosis of either knee (Diagnostic Code 5256), impairment of the tibia or fibula (Diagnostic Code 5262) as demonstrated by nonunion or malunion, or genu recurvatum (Diagnostic Code 5263), a separate or alternative evaluation under these codes is not warranted.  The Board has also considered the applicability of Diagnostic Codes 5258 and 5259, which pertain to the semilunar cartilage, or meniscus.  However, as there was not an absence of the semilunar cartilage (symptomatic), or dislocation of the semilunar cartilage, with frequent episodes of "locking", pain, and effusion into the joint, these codes are not applicable.  Regardless, as the Veteran is currently service connected under Diagnostic Code 5260, he cannot be assigned a separate rating under Diagnostic Code 5258 as Diagnostic Codes 5258 and 5260 are premised, in part, on pain.  Also, Diagnostic Code 5258 contemplates locking, which is a form of limited motion.  In other words, disabilities manifested by loss of motion may not be compensated twice by receipt of separate ratings under both codes.  To do so would constitute impermissible pyramiding.  See 38 C.F.R. § 4.14 (indicating that the evaluation of the same manifestation under different diagnoses is to be avoided).  The Veteran's complaints of pain and weakness in his knee are already contemplated in his ratings for limitation of motion under Diagnostic Code 5260.  Thus, a separate evaluation under Diagnostic Code 5258 is not warranted for the knee. 

Lastly, there is no basis for a separate rating for any scars for the knee, as he does not have scars that are painful, unstable, or greater than 39 square cm.  See 38 C.F.R. § 4.118 (prior to and after January 20, 2012).

For the foregoing reasons, the Board finds that a rating in excess of 30 percent is not warranted under Diagnostic Code 5260 for the left knee.  As the preponderance of the evidence is against any higher or additional separate ratings, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 4.3.

The Board has considered the provisions of 38 C.F.R. § 3.321 (b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's left knee disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321 (b)(1).

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extra-schedular regulation (38 C.F.R. § 3.321 (b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned evaluation with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  In this regard, the Veteran's symptoms are wholly consistent with the criteria in the applicable Diagnostic Codes.  Moreover, the reported symptoms of pain and instability are contemplated either by the specific schedular criteria for rating the knee and leg or 38 C.F.R. §§ 4.40, 4.45, and 4.59. Thus, it cannot be said that the available schedular evaluations for this disability are inadequate or that the criteria do not contemplate the symptoms of the Veteran's left knee disability.

The Board, therefore, has determined that referral of this issue for extra-schedular consideration pursuant to 38 C.F.R. 3.321 (b)(1) is not warranted at any time during the pendency of the appeal.  In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue further.

III. TDIU.

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. § 3.102, 3.340, 3.341, 4.16.  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341.  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability, and to the effects of combinations of disability.  38 C.F.R. § 4.15. 

A TDIU for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.340, 3.341, 4.16(a).  For the above purpose of one 60 percent disability or one 40 percent disability, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a)(1). 

For a Veteran to prevail on a claim for a TDIU, the record must reflect some factor which takes the case outside the norm. The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether a Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See 38 C.F.R. § 4.16(a); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  In determining whether an appellant is entitled to a TDIU, neither the appellant's nonservice-connected disabilities nor may advancing age be considered. 

In this case, the Veteran was service-connected for degenerative joint disease of the left knee, evaluated as 30 percent disabling, bilateral hearing loss, evaluated as 10 percent disabling, and tinnitus, evaluated as 10 percent disabling, for a combined evaluation of 40 percent.  Accordingly, the schedular criteria for TDIU under 38 C.F.R. § 4.16(a) have not been met. 

When a Veteran does not meet the rating criteria for a TDIU rating under 38 C.F.R. § 4.16(a), as here, they are nevertheless to be considered for a TDIU rating under 38 C.F.R. § 4.16(b).  Under 38 C.F.R. § 4.16(b), rating boards should refer to the Director, Compensation and Pension Service for extra-schedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).  
	
In the present case, the Board notes that the Veteran repeatedly asserted that he could not work as a result of his service-connected left knee.  The Veteran reported in statements submitted to VA that he had high levels of pain and a recurring problem with giving way and, as a result, he could not work and lost his job.  In this regard, the Board notes that the Veteran submitted lay statements dated January 1995 that indicate that the Veteran last worked full time in 1992, with some part-time employment after that.  His employment at the time was noted to be as an operator maintaining refrigeration and boiler systems.  The statements indicated that he stopped working full time after a fall in December 1991 in which fell approximately 10 feet down some stairs.  One of the lay statements indicated that the Veteran broke three ribs and an ankle in the fall.  In a January 1996 statement, the Veteran  reported that his left knee caused him to fall.  However, in a January 1995 statement, the Veteran reported that, when the accident occurred, his left foot (drop foot) got caught behind his right foot and this is what caused him to fall.  

The medical evidence in this case, indicates that the Veteran had numerous medical conditions both prior and after the December 1991 fall.  Prior to this time he worked full time.  A March 1996 VA examination report noted that the Veteran's condition was complicated by peroneal palsy and left foot drop.  The report indicated that the Veteran tripped in 1992 because of the left foot drop and that the Veteran suffered a fracture of his left distal leg, which eventually healed well.  A treatment report from Family Medicine dated December 22, 1992, indicated the veteran was seen and stated that he thought he broke a rib the prior Thursday when he fell on the job and struck his left anterior chest.  X-rays indicated a possible fracture of the rib
and pleurisy.  

Other medical records indicate that the Veteran had numerous other medical conditions, including complaints of arthritic pain in the shoulders, back, knees, and chest, as early as 1993.  He was indicated to have polyarthralgia, undifferentiated spondyloarthritis, sacrothitis by x-ray, bilateral shoulder pain with pronation of arms described as tendinitis of bicipital area, bilateral deltoids.  After the fall, the medical records indicate that the Veteran developed diabetes, an overweight problem, and problems with his blood pressure.  He had shoulder, ankle, hip, and back pain, and in addition, tingling and numbness of the left lower extremity.  

The Veteran was denied entitlement to service connection for injuries to both shoulders, left hip, fractured ribs, and left ankle secondary to service connected left knee.  Although the veteran testified and provided supporting lay statements related to on the job injuries sustained, and claimed as due to the service connected left knee, VA found that the objective evidence of record failed to support the claim.  The Veteran indicated that injuries were sustained as a result of a foot drop or nerve damage of the left leg due to his service connected left knee injury.  However, VA found that the medical evidence of record indicated the nerve deficit causing left leg symptoms was a result of denervation of nerve roots in the lumbosacral spine.  In addition, the Veteran was diagnosed with polyarthralgias and spondyloarthritis involving multiple joints, including the shoulders, left hip, and left ankle.  The Veteran's claimed injuries were not found to have been the result of the veteran's service connected left knee injury, but rather from an unrelated neurological problem arising from the lumbosacral spine and from a systemic arthritic condition. 

In addition, the Board notes that the Veteran has been offered opinions regarding his unemployability.  In February 1996, a physician at VA indicated that the Veteran was incapable of working and was 100 percent disabled due to his medical problems.  These were noted to be his lungs (restrictive lung disease), shoulders (tendinitis, bursitis, and degenerative joint disease), knee (degenerative joint disease), and ankle. The Veteran was also afforded an opinion regarding unemployability dated in December 2014.  The VA examiner reviewed the Veteran's cfile/cprs/vbms records and opined that, in regards to employment, the veteran's severe left knee degenerative joint disease would have impacted any ambulatory or physical activities, and from the standpoint of his left knee, he would have been able to perform sedentary/seated activities.  

Here, the Board notes that the evidence does not indicate, nor did the Veteran contend, that service-connected hearing loss or tinnitus contributed to the Veteran's unemployability.

Based on the foregoing, the Board finds that the evidence does not establish that the Veteran's service-connected disabilities, specifically the left knee disability,  precluded substantially gainful employment.  As noted, "The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough. A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment. The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment."  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

The evidence indicated that the Veteran was precluded from working beginning in approximately 1992, but the reasons listed included multiple nonservice-connected disabilities.  The evidence indicates that, prior to his fall (due to non service-connected factors), the Veteran was able to and did work full time.  The February 1996 assessment that he was incapable of working is of little probative value because it considers service-connected and non service-connected factors.  The December 2014 medical opinion is more probative.  While it notes that left knee disability has an impact on the Veteran's physical activity, he is not precluded from less strenuous forms of labor.  The Veteran has experience operating refrigeration and boiler systems and would not have been precluded from participating in some forms of managerial and other sedentary jobs.  

Based on the above, the Board finds that the weight of the medical evidence in this case does not indicate that the Veteran was unable to obtain or maintain substantially gainful employment due solely to his service-connected disabilities.  
In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER 

Entitlement to a rating in excess of 30 percent for left knee degenerative joint disease and internal derangement is denied.

Entitlement to a TDIU is denied.
 



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


